DETAILED ACTION
This action is in response to communication filed on 2/9/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4-7, & 10 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Claim Objections- WITHDRAWN
Claim objections made in the Non-Final office action 11/13/2020 are withdrawn due to appropriate corrections made to claims 5 and 10.
Claim Rejections - 35 USC § 112 - WITHDRAWN
35 USC 112 claim rejections made in the Non-Final office action 11/13/2020 are withdrawn due to cancellation of claims 11 and 12.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20180359651 A1, Abstract- In one embodiment, a device receives observed access point (AP) features of one or more APs in a monitored network. The device clusters the observed AP features within a latent space to form AP feature clusters. The device applies labels to the AP feature clusters within the latent space. The device uses the applied labels to the AP feature clusters to describe future behaviors of the one or more APs in the monitored network.
ii. US 20180338001 A1, Abstract- Communication network architectures, systems and methods for supporting a network of mobile nodes. As a non-limiting example, various aspects of this disclosure provide autonomous vehicle network architectures, systems, and methods for supporting a dynamically configurable network of autonomous vehicles comprising a complex array of both static and moving communication nodes. In particular, systems and methods for data-driven managed services built on top of a network of autonomous vehicles.
iii. US 20160343093 A1, Abstract- The UTILITY RESOURCE ASSET MANAGEMENT SYSTEM APPARATUSES, METHODS AND SYSTEMS (“URAMS”) transform weather, terrain, and utility asset parameter data via URAMS components into damage predictions with confidence metrics, alerts, and asset allocation and response plans.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446